Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing filed 6/03/2021 are accepted by the Examiner.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (currently amended) In a system comprising a cloud server and a payment device, a point-of-sale (POS) device communicably coupleable to the cloud server and to the payment device, the POS device comprising: a database; and a processor executing a POS application, the POS application configured to: in an online mode during which the POS device is communicably coupled to the cloud server: receive a configuration file and an offline packet from the cloud server, the configuration file including layout information, the offline packet including a first portion of product information associated with a set of products; and render a dynamic user interface on a display of the POS device based on the configuration file and the offline packet, including rendering a portion of the dynamic user interface by: requesting, from the cloud server, a second portion of the product information associated with the set of products; receiving, from the cloud server, the second portion of the product information associated with the set of products; and rendering the portion of the dynamic user interface based on the first portion of the product information and the second portion of the product information; 

22. (currently amended) A method of a point-of-sale (POS) device communicably coupleable to a cloud server and to a payment device, the method comprising: in an online mode during which the POS device is communicably coupled to the cloud server: receiving a configuration file and an offline packet from the cloud server, the configuration file including layout information, the offline packet including a first portion of product information associated with a set of products; and rendering a dynamic user interface on a display of the POS device based on the configuration file and the offline packet, including rendering a portion of the dynamic user interface by: requesting, from the cloud server, a second portion of the product information associated with the set of information associated with the set of products; and rendering the portion of the dynamic user interface based on the first portion of the product information and the second portion of the product information; detecting loss or reduction in extent of communicable coupling with the cloud server; and entering an offline mode in response to the detecting the loss or reduction in extent of communicable coupling with the cloud server; and in the offline mode: re-rendering the dynamic user interface as a static user interface based on the configuration file, the offline packet, and the first portion of the product information, such that no requests for additional portions of the product information are made to the cloud server when the POS device is in the offline mode; executing, in concert with the payment device, at least one transaction associated with a first product of the set of products to generate transaction completion information; store the transaction completion information in the database; and detecting restoration or increase in extent of communicable coupling with the cloud server; re-entering the online mode in response to the detecting the restoration or increase in extent of the communicable coupling with the cloud server; and transmitting the transaction completion information to the cloud server for synchronization.

33. (currently amended) A non-transitory computer-readable medium storing instructions of a point-of-sale (POS) device communicably coupleable to a cloud server and to a payment device that, when executed by one or more processors, cause the one or more processors to: in an online mode during which the POS device is communicably coupled to the cloud server: receive a configuration file and an offline  information associated with the set of products; and render the portion of the dynamic user interface based on the first portion of the product information and the second portion of the product information; detect loss or reduction in extent of communicable coupling with the cloud server; and enter an offline mode in response to the detecting the loss or reduction in extent of communicable coupling with the cloud server; and in the offline mode: re-render the dynamic user interface as a static user interface based on the configuration file, the offline packet, and the first portion of the product information, such that no requests for additional portions of the product information are made to the cloud server when the POS device is in the offline mode; execute, in concert with the payment device, at least one transaction associated with a first product of the set of products to generate transaction completion information; store the transaction completion information in the database; and detect restoration or increase in extent of communicable coupling with the cloud server; re-enter the online mode in response to the detecting the restoration or increase in extent of the communicable coupling with the cloud server; and transmit the transaction completion information to the cloud server for synchronization.


REASONS FOR ALLOWANCE
Claims 1-33 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 22 and 33.

Representative claim 1 discloses:
 In a system comprising a cloud server and a payment device, a point-of-sale (POS) device communicably coupleable to the cloud server and to the payment device, the POS device comprising: a database; and a processor executing a POS application, the POS application configured to: in an online mode during which the POS device is communicably coupled to the cloud server: receive a configuration file and an offline packet from the cloud server, the configuration file including layout information, the offline packet including a first portion of product information associated with a set of products; and render a dynamic user interface on a display of the POS device based on the configuration file and the offline packet, including rendering a portion of the dynamic user interface by: requesting, from the cloud server, a second portion of the product information associated with the set of products; receiving, from the cloud server, the second portion of the product information associated with the set of products; and rendering the portion of the dynamic user interface based on the first portion of the product information and the second portion of the product information; detect loss or in the offline mode: re-render the dynamic user interface as a static user interface based on the configuration file, the offline packet, and the first portion of the product information, such that no requests for additional portions of the product information are made to the cloud server when the POS device is in the offline mode; execute, in concert with the payment device, at least one transaction associated with a first product of the set of products to generate transaction completion information; store the transaction completion information in the database; and detect restoration or increase in extent of communicable coupling with the cloud server; re-enter the online mode in response to the detecting the restoration or increase in extent of the communicable coupling with the cloud server; and transmit the transaction completion information to the cloud server for synchronization.

The closest prior art made of record considered pertinent to applicant's disclosure. 
United States Patent No. 9,741,035 B1 to White et al teaches and discloses:
Techniques and arrangements for capturing payments in cases involving a failed authorization. In some instances, a point-of-sale (POS) device may process a transaction while operating in an offline mode, and then send information regarding the transaction to a remote service after transitioning to an online mode. The remote service may attempt to authorize a payment instrument tendered to satisfy a cost of the transaction. In instances in which the payment instrument is declined, one or multiple 

United States Patent No. 9,268,562 B1 to Mangtani et al teaches and discloses:
Optimizing the creation and loading of application interface layouts by providing a platform for generating configuration files for mobile applications. A mobile configuration file can allow a developer to update an application layout, and for the application to render updated layouts, without any need to alter the underlying code of the application after it has been installed on the a client device. A mobile workbench receives drag-and-drop layout definition input from a developer, and creates a mobile configuration file based on the developer's input. The mobile workbench can then dynamically update the mobile configuration file as the developer updates the application layout. The developer and/or the mobile workbench can send the updated application layout to mobile applications running on client devices, such that the client devices need not redownload the mobile application to render the updated application layout.

However, none of the above references teach:
in an online mode.. receive a configuration file and an offline packet from the cloud server…the offline packet including a first portion of product information associated with a set of products; and render a dynamic user interface on a display of the POS device based on the configuration file and the offline packet, including rendering a portion of the dynamic user interface by: requesting, from the cloud server, a second portion of the product information associated with the set of products; receiving, from the cloud server, the second portion of the product information associated with the set of products; and rendering the portion of the dynamic user interface based on the first portion of the product information and the second portion of the product information…in the offline mode: re-render the dynamic user interface as a static user interface based on the configuration file, the offline packet, and the first portion of the product information, such that no requests for additional portions of the product information are made to the cloud server when the POS device is in the offline mode;

The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-21 and 23-32 each depend from one of allowable claims 1, 22, and 33, and therefore claims 2-21 and 23-32 are allowable for reasons consistent with those identified with respect to claim 1, 22, and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627